Citation Nr: 1028316	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a back disability, to 
include degenerative changes of the lumbar spine and 
arteriosclerosis.

2.  Entitlement to an initial disability rating in excess of 30 
percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1952 to September 
1954.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision, in which the Department of 
Veterans Affairs Regional Office (RO) in Des Moines, Iowa denied 
service connection for a back disability.  Also, in a June 2008 
rating action, the RO granted service connection for PTSD and 
awarded a 30 percent evaluation for this disability.  Following 
receipt of notice of these determinations, the Veteran perfected 
timely appeals with respect to the denial of his service 
connection claim and the assignment of a 30 percent rating for 
his PTSD.  

In June 2010, the Veteran submitted an updated VA treatment 
record dated in May 2010.  This treatment note indicates his 
symptoms of the treatment for his PTSD.  The symptoms described 
are duplicative of the symptoms discussed in the previous 
treatment records.  Accordingly, although the Veteran did not 
waive RO review of the "new" evidence, the Board finds that 
this evidence is essentially duplicative of treatment records 
received prior to the January 2010 statement of the case (SOC).  
As such, the Board will proceed with adjudication of the 
Veteran's claim for an increased rating for his service-connected 
PTSD.  See 38 C.F.R. §§ 19.37, 20.1304 (2009). 

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as agitation, 
social isolation, memory lapses, exaggerated startle response, 
nightmares, sleep disturbances, passing social ideation, impaired 
mood, and difficulty maintaining social relationships.  However, 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting; and an 
inability to establish and maintain effective relationships) have 
not been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but 
no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.132, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.   Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a grant of service connection.  The 
Court observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in December 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

Nevertheless, the Veteran is challenging the initial evaluation 
assigned to his PTSD following the grant of service connection 
for this disability.  In Dingess, and more recently in Goodwin v. 
Peake, the United States Court of Appeals for Veterans Claims 
(Court) held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service- connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  Indeed, in this regard, the Board acknowledges that the 
Veteran has neither alleged nor demonstrated that he has been 
prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 
136; Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication any other evidence exists to support a 
higher disability rating.  Thus, the VCAA's purpose has been 
affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been satisfied.  
With the exception of the Veteran's service discharge examination 
report, the Veteran's service treatment records from his period 
of active service are unavailable as they were destroyed in a 
1973 fire that occurred at the National Personnel Records Center.  
In such cases, VA is under heightened obligation to assist the 
veteran in the development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened obligation includes 
searching for alternative medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  The RO has undertaken the required procedures to 
reconstruct the Veteran's records from alternative sources.  All 
relevant records that could be located have been associated with 
the file.  The Board finds that this duty to assist is 
discharged.  

Further, the Veteran's post-service medical records are in the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  Here, the RO provided the Veteran 
an appropriate VA examination in April 2008.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds that 
this VA examination is adequate, as it was predicated on a review 
of the claims file and all pertinent evidence of record and 
because the examiner fully addressed the rating criteria that are 
relevant to rating the disability at issue here.  

Thus, there is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected PTSD since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The Board reviews the Veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the Veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 30 percent 
disabling under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends 
that he is entitled to a higher original evaluation in excess of 
30 percent.  

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-
IV, GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  While not determinative, a GAF score is highly probative 
as it relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.  A score of 31-40 illustrates "some 
impairment in reality testing or communication (e.g., speech 
illogical, obscure, or irrelevant) OR major impairment in several 
work or school, family relations, judgment, thinking, or mood 
(man avoids friends, neglects family, and is unable to work; 
child frequently up younger children, is defiant at home, and is 
failing at school)."  

VA outpatient treatment records indicate that in October 2005 and 
July 2006 the Veteran's PTSD screening was negative.  In November 
2006, the Veteran was diagnosed with PTSD after describing his 
in-service stressors and discussing his current symptoms of 
nightmares, difficulty sleeping, intrusive thoughts, thought 
avoidance, and social isolation.  At that time, the Veteran as 
given a GAF score of 52. In a January 2007 mental health 
treatment note, the Veteran described frequently waking up during 
the night, feelings of anxiety and irritability, experiencing 
trouble controlling his emotions, and having flashbacks of his 
service.  He denied suicidal or homicidal ideation.  He was given 
a GAF score of 45.  In May 2007, the Veteran's GAF score was 
lowered to 40 after reporting that he had memory gaps and 
experiencing flashback of formally suppressed in-service events.  
In a September 2007, the Veteran reported ongoing problems with 
nightmares and poor attention and concentration.  He also 
reported an onset of memory lapses.  
 
The Veteran was afforded a VA examination in April 2008 to 
examine the severity of his PTSD.  During the examination, the 
Veteran reported that he was still working.  The Veteran 
indicated the need to stay busy in order to avoid thinking about 
his wartime experiences.  He typically prepared breakfast, did 
housework, worked in his shop, or made furniture.  His wife 
reported that the Veteran was unable to remain seated for any 
length of time.  The Veteran reported experiencing combat related 
dreams and nightmares and reported episodes of disorientation 
when he awoke at night.   The Veteran described experiencing 
hypervigilance when in public and an exaggerated startle response 
to loud noises.  The Veteran reported experiencing anxiety 
attacks but was unable to determine their frequency.  He also 
reported that he cried two to three times a day but was unable to 
describe what precipitated these episodes of crying.  The 
examiner indicated that the Veteran was coherent and goal 
directed.  There was no indication of unusual thought process or 
thought content.  His long-term memory seemed adequate.  There 
was also no indication of cognitive impairment, mania, or 
hypomania.  Despite the Veteran's assertions that his PTSD 
affected his social and vocational functioning, the examiner 
indicated that its affect was fairly mild based on the limitation 
of the Veteran's activities and the demands placed on him.  The 
Veteran was assessed with a GAF score of 51.  

A June 2008 treatment note indicated that the Veteran had passing 
suicidal ideation due to his diagnosis of cancer.  The Veteran 
continued to complain of difficulty falling asleep.  In a 
February 2009 treatment note, the Veteran reported that his PTSD 
symptoms remained unchanged and that he still experienced 
irritability and nightmares.  He denied suicidal or homicidal 
ideation.  The Veteran's appearance was within normal limits, as 
was his speech, thought process, associations, thought content, 
insight and judgment.  However, he had a depressed mood and 
affect.  The Veteran was again given a GAF score of 45.  In a 
June 2009 treatment note, the Veteran reported that he was no 
longer going to his shop because he felt he needed to 
continuously tend to his wife's needs.  During a September 2009 
mental health appointment, the Veteran's unchanged symptoms 
included nightmares, problems with sleep, and difficulty with 
anger and irritability.  He again indicated that he was no longer 
going to his shop and provided that this created a feeling of 
social isolation as he no longer talked to the people who 
frequented his shop.  He also provided that his wife's failing 
health significantly affected his own mood.  Again, he was given 
a GAF score of 45.  A January 2010 treatment note provides that 
the Veteran continued to experience these same symptoms.  

During an additional VA examination conducted in December 2009, 
the examiner noted the Veteran cried throughout the examination.  
The Veteran provided that he continued to have nightmares and 
frequently woke up with night sweats.  The examiner indicated 
that since his April 2008 examination, the Veteran closed his 
shop and stopped working because of his nerves and due to his 
wife's increased medical needs.  The Veteran indicated that he 
continued to live in his own house and performed daily 
housekeeping chores.  The Veteran denied participating in any 
social organizations and indicated that he no longer had any time 
to pursue hobbies, such as furniture making.  He also denied 
maintaining friendships.  The Veteran and his wife occasionally 
went to restaurants.  The Veteran indicated that he woke up about 
one to three times per night and averaged about three to four 
hours of sleep per night.  His nightmares occurred about four to 
five times per week with him waking up feeling sweaty.  He 
reported distressing recollections when people talked about Korea 
or heard helicopters or noises that sounded like gunshots or 
explosives.  He reported an exaggerated startle response.  The 
Veteran also voiced minor memory complaints and indicated passing 
feeling of suicide.  

The examiner noted that the Veteran was significantly anxious 
with pressured speech, restlessness, and emotional volatility, 
since he was easily triggered to cry.  His speech was logical and 
related with no indication of hallucinations, delusions or formal 
thought disorder.  There was also no flight of ideas or loosening 
of associations.  The examiner also noted significant sleep 
disturbance.  After extensive review of the claims file, the 
examiner indicated that there was no strong indication that the 
Veteran's symptoms were worsening. The examiner noted that some 
of the Veteran's past GAF score were lower than others but 
indicated that the symptoms reports remained consistent with no 
indication of change in impairment over the last couple of years.  
The examiner indicated that the Veteran's current symptoms were 
more ascribable to the significant life changes he experienced 
(i.e. having to take care of his own health as well as his wife's 
health) as opposed to his PTSD. The examiner also provided that 
the Veteran's PTSD alone does not preclude him from obtaining 
gainful employment.  He opined that the Veteran is competent to 
make his own decisions and in general to be responsive for 
managing his own life.  The Veteran was assessed with a GAF score 
of 48.  As provided above, the Veteran submitted a May 2010 VA 
treatment note which indicates his continued treatment for his 
PTSD.  This note reveals continued symptoms of sleep problems, 
nightmares, agitation, and social isolation.  

The Veteran testified during his formal RO hearing and at the 
travel board hearing that he avoids being around people, suffers 
from anger, irritability, and nervousness, bouts of crying, panic 
attacks, and nightmares.  He also submitted statements from his 
wife, dated in October 2007, which described the Veteran's 
irritability, anxiety, and nightmares.  A third party statement 
indicated that the Veteran experienced nightmares and appeared 
sad.  Still another third party statement provided that the 
Veteran could not sit still while at work and was easily startled 
by loud noises.  

The Board sympathizes with the Veteran's complaints and expects 
that the symptoms he experiences have impacted his life.  To this 
end, the evidence supports a finding that the Veteran meets the 
criteria for a disability rating of 50 percent disabling.  The 
Veteran has received GAF scores ranging from 40 to 51.  A 
majority of his GAF scores have been 45 which illustrate serious 
symptoms and impairment in social and occupational functioning.  
The Veteran has indicated that while he maintained his marriage 
to his wife for over 50 years, he does not have any outside 
contact with friends.  He also reported social isolation and not 
being involved in social organizations.  He testified that he 
experiences numerous panic attacks and has exhibited signs of 
short term memory loss.  While the evidence does not show that 
the Veteran exhibits impairment in judgment or abstract thinking, 
there is evidence that he experiences disturbances of motivation 
and mood.   Finally, the evidence indicates that the Veteran, in 
part, stopped working at his shop due to feelings of anxiety and 
nervousness.  As such, the Board finds that the Veteran meets the 
criteria for an increased rating of 50 percent.  See 38 C.F.R. 
§ 4.130, DC 9411.  

The medical evidence reveals that the Veteran has suffered from 
passing thoughts of suicide which is a symptom associated with a 
70 percent rating.  However, it has been consistently noted that 
these thoughts were only passing and that the Veteran never 
indicated a real intent to harm himself.  Further, there is no 
evidence of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting; inability 
to establish and maintain effective relationships.)  Indeed, the 
Veteran has consistently reported that he adequate performs daily 
activities, such as household chores, for himself and his wife.  
As such, a rating of 70 percent is not warranted.  See 38 C.F.R. 
§ 4.130.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  However, as described above, there 
is no evidence that would warrant such a rating.  

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus requiring 
that the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration of 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2009); Barringer v. Peak, 22 Vet. App. 242 (2008)(noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extra-schedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of his PTSD 
disability.  As discussed herein, the medical evidence reflects 
manifestations of the next higher rating of 50 percent but not 
the next higher evaluation of 70 percent in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities the 
criteria to assess social and occupational impairment.  In the 
absence of any additional factors, the RO's failure to refer this 
issue for consideration of an extra-schedular rating was correct.

As such, the Board finds that the preponderance of the evidence 
warrants an increased rating of 50 percent, but no higher.  
Consequently, the benefit-of-the-doubt rule applies, and the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this conclusion, the Board has considered the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a 
January 2010 rating action, however, the RO denied the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Significantly, the Veteran has not expressed disagreement with 
that decision.  Accordingly, any further discussion of 
entitlement to a TDIU is not necessary.  


ORDER

Entitlement to an initial rating of 50 percent, but no higher, is 
warranted for the service-connected PTSD, subject to the 
regulations governing the award of monetary benefits.  


REMAND

The Veteran has continuously asserted that he sought treatment 
for his back disability starting in the 1950s.  Specifically, he 
testified during his June 2010 hearing, and provided a May 2009 
statement indicating, that the private treating physicians which 
treated him in the 1950s, 1960s and 1970s are deceased and that 
these medical records are unavailable.  The Veteran also 
submitted an August 2007 third-party statement providing that the 
Veteran sought treatment from the same chiropractor as his father 
in the 1950s and 1960s.  A May 2010 treatment note indicates his 
assertions of continued treatment for back pain dating back to 
1950.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service and receiving 
in-service treatment. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Veteran is also competent to report what 
comes to him through his sense; symptomatology which is 
observable and identifiable by lay people represented competent 
evidence, such as varicose veins which "may be diagnosed by 
their unique and readily identifiable features."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under section 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when: a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007). 

Thus, the Veteran is competent to report his continuity of 
symptomatology and his continued treatment.  He is also competent 
to testify that he was unable to obtain the private medical 
records dated from the 1950s to the 1970s.  The Board has no 
reason to doubt the Veteran's assertions that he has experienced 
low back pain continuously since leaving military service.  See 
Layno, 6 Vet. App. at 469 (1994).

During a May 2008 VA examination, the Veteran explained that he 
injured his back during service and that he sought post-service 
medical treatment for this pain starting in the 1950s.  After 
extensively reviewing the claims file and examining the Veteran, 
the examiner noted that the Veteran was a reliable historian.  He 
then opined that the Veteran's spine disability was more likely 
than not secondary to congenital abnormalities, including 
scoliosis of the lumbosacral spine, bilateral rigid pes planus, 
age-related changes and past occupational history.  The examiner 
points to the absences of records prior to 1982 to support his 
opinion.  However, despite finding that the Veteran was a 
reasonable historian, the examiner did not discuss the Veteran's 
continuity of symptomatology since service discharge.  
 
In light of the lack of a competent medical opinion providing an 
explanation of the continuity of sympotomatology and due to the 
Veteran's credible assertions of continued treatment for his low 
back, it is necessary to obtain a medical opinion to include 
discussion of the Veteran's continuity of symptomatology.  As 
such, a remand is necessary and the claims file should be sent to 
the same examiner who performed the May 2008 VA examination to 
take into consideration and comment on the Veteran's statements 
regarding the Veteran's competent and credible continuity of 
symptoms since service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Then, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
back disability that he may have.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.   

For any low back disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active duty.  In 
answering this question, the examiner 
should consider, and discuss in the 
examination report, the Veteran's 
statements regarding the nature and extent 
of his back symptoms since service.  
   
2.	The RO should then readjudicate the 
service connection claim remaining on 
appeal.  If this issue remains denied, a 
supplemental statement of the case (SSOC) 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development 

or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


